Citation Nr: 1719307	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-28 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for residuals of cold weather injury to the left lower extremity. 

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for residuals of cold weather injury to the right lower extremity.

3.  Entitlement to service connection for residuals of cold weather injury to the left lower extremity.

4.  Entitlement to service connection for residuals of cold weather injury to the right lower extremity.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1944 to October 1945. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2011 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issues of service connection for residuals of cold weather injuries of the right and left lower extremities have been recharacterized as petitions to reopen based on new and material evidence.  38 C.F.R. § 3.156 (2016).  Review of the record shows the RO issued a final denial on these issues in March 1948.  The August 2013 rating decision on appeal denied claims for service connection for residuals of cold weather injuries of the right and left lower extremities on a de novo basis.  However, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, despite the RO's handling of these issues (and apparent finding that sufficient new and material evidence has been received), the Board is bound to decide the threshold issue of whether the previously denied claims ought to be reopened before addressing the merits of the claims.  Id.  The discussion of whether new and material evidence has been received is contained in the body of the decision below. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.  VVA contains documents irrelevant to the claims on appeal or duplicative of what is in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As will be discussed further below, the claims of service connection for a left knee disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 1948 rating decision denied service connection for residuals of cold weather injuries, characterized as residuals of frozen feet.  The Veteran did not submit new and material evidence within one year of this rating decision.

2.  Evidence received since the March 1948 rating decision includes evidence that is neither cumulative to, nor redundant of, the evidence previously of record, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for residuals of cold weather injuries of the right and left lower extremities.

3.  With consideration of the doctrine of reasonable doubt, there is competent and probative medical evidence of record showing that the Veteran has residuals of cold weather injuries of the right and left lower extremities related to his military service.


CONCLUSIONS OF LAW

1.  The March 1948 rating decision, which denied service connection for residuals of cold weather injuries (characterized as residuals of frozen feet), is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.200, 20.302, 20.1103 (2016).

2.  New and material evidence has been received, and the claim seeking entitlement to service connection for residuals of cold weather injuries of the right and left lower extremities is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  Residuals of cold weather injuries to the right and left lower extremities were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18.

In a March 1948 rating decision, the RO denied service connection for residuals of frostbite, finding that no evidence had been submitted that the Veteran suffered from frozen feet in service.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

The evidence of record at the time of the March 1948 rating decision includes the Veteran's service treatment records (STRs), service personnel records and VA examination reports.  The service personnel records note that the Veteran served near Bastogne, Belgium, in 1945.  STRs do not show treatment for residuals of frostbite.  A December 1947 VA examination report notes the Veteran's complaints of tingling and burning sensations in his feet since service which he had been told was a residual of frozen feet; examination revealed slight cyanosis of the feet with blanching on pressure and a diagnosis of mild residuals of frozen feet. 

The evidence received since the March 1948 rating decision includes a January 2013 statement from Dr. C, who noted the Veteran's complaints of burning his feet and findings of diminished sensation predominantly in the left foot, which "historically has been painful since suffering frostbite in World War II."  The evidence also includes the Veteran's statements in a September 2013 Notice of Disagreement and a May 2016 VA Form 9, wherein he reported combat service in Bastogne, where he endured extremely cold temperatures during the Battle of the Bulge.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim - the presence of an injury in service, and could reasonably substantiate the claim were it to be reopened.  Thus, the Board finds that this evidence is both new and material, and the claims of service connection for residuals of cold weather injuries of the right and left lower extremities are reopened.

Cold Weather Injuries

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The Veteran contends he has various symptoms of the lower extremities, including pain, tingling and burning of his feet, which are related to his exposure to cold weather in service, during the Battle of the Bulge.  Service records show that he was serving near Bastogne, Belgium in January 1945 when he was wounded in combat.  Although STRs are negative for any complaint or finding related to cold weather injuries, the Board finds that the Veteran's contentions that he was exposed to cold weather in service and that his feet got cold are competent lay evidence.  Lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, however, lay testimony is not competent to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 

In support of his claim the Veteran has submitted a January 2013 statement from his treating private physician, Dr. C, who noted the Veteran's complaints of burning his feet and findings of diminished sensation predominantly in the left foot, which "historically has been painful since suffering frostbite in World War II."  Although Dr. C's opinion does not show a review of the claims folder and does lack a stated supporting rationale, the Board notes that Dr. C has been the Veteran's treating physician for years, and is no doubt aware of the Veteran's medical history.  Thus, the Board finds this opinion to be persuasive in this regard.

After reviewing the entire record, and affording the Veteran the benefit of the doubt, see 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Board finds that the Veteran's feet were exposed to cold weather in service and that he sustained cold weather injuries to his feet in service, which resulted in diminished sensation in both feet.  Thus, entitlement to service connection for left leg ulcerations, as residuals of cold injury, is granted.


ORDER

New and material evidence having been received, the claim for service connection for residuals of cold weather injury of the right lower extremity is reopened.

New and material evidence having been received, the claim for service connection for residuals of cold weather injury of the left lower extremity is reopened.

Service connection for residuals of cold weather injury of the right lower extremity is granted.

Service connection for residuals of cold weather injury of the left lower extremity is granted.


REMAND

Left Knee

Regarding the claim for service connection for a left knee, remand is required for a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R.  § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, VA treatment records note evidence of edema, pain and tenderness to palpation.  Private treatment records note a diagnoses of arthritis with crepitance.  The Veteran has provided competent evidence of over 50 parachute jumps due to his assignment in the parachute infantry and has provided competent evidence of knee symptoms for many years.  Accordingly, a VA examination is required.

TDIU

As the issue of entitlement to service connection for a left knee being remanded is inextricably intertwined with the issue of entitlement to a TDIU, it must be adjudicated prior to further consideration of the TDIU issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all pertinent, outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left knee disability.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must clearly identify all left knee disability found on examination. 

Second, the examiner must address whether any diagnosed left knee disability, at least as likely as not (i.e., a 50 percent probability or greater) had its clinical onset during the Veteran's military service.  If any such diagnosed disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In providing an opinion, the examiner must address the following: the Veteran's lay statements as to his reports of making over 50 parachute jumps in service, and his service personnel records which show his service in the parachute infantry.  The Veteran is competent to say he experienced left knee pain during service, even if there is no documentation of such complaints in service treatment records.  The examiner should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning having left knee problems during service and thereafter.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the service connection and TDIU claims must be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


